Title: To James Madison from Louis-André Pichon, 31 August 1804
From: Pichon, Louis-André
To: Madison, James



Monsieur,
Philadelphie le 31. Août 1804.
Depuis ma dernière par laquelle j’ai eu l’honneur de vous communiquer la lettre du Gouverneur de Cube à moi adressée, j’ai reçu du Général Ferrand Commandant à sto. Domingo les arrêtés dont j’ai l’honneur de vous adresser un exemplaire. Vous verrez, Monsieur, que mes instances ont aussi eu de ce côté là tout le succès que je pouvais désirer. Dorénavant aucune prise neutre pour cause de commerce avec St. Domingue ne sera conduite ailleurs qu’à Sto. Domingo et les Corsaires armés sous l’autorité française de cette Colonie ne pourront faire que là leurs armemens. J’ai l’honneur d’être, Monsieur, très respectueusement, Votre très humble très Obéissant Serviteur.
L. A. Pichon
 
Condensed Translation
Since communicating in his last letter to JM the letter he received from the governor of Cuba, Pichon has received from General Ferrand, the commander at Santo Domingo, the decrees of which a copy is enclosed. JM will see that Pichon’s entreaties have been as successful as he could have desired. Henceforth, no neutral prize taken for trading with Saint-Domingue will be sent anywhere but Santo Domingo, and armed corsairs under French authority in that colony can only rearm themselves there.
